         Case 1:20-cv-01819-CKK Document 26 Filed 10/30/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 LABADIE ENVIRONMENTAL
 ORGANIZATION, DINÉ CITIZENS
 AGAINST RUINING OUR
 ENVIRONMENT, HOOSIER
 ENVIRONMENTAL COUNCIL,                            Civil Action No. 1:20-cv-1819
 WATERKEEPER ALLIANCE, INC., and
 SIERRA CLUB,
                                                   The Hon. Kollar-Kotelly
        Plaintiffs,

        v.

 ANDREW WHEELER,
 ADMINISTRATOR, U.S.
 ENVIRONMENTAL PROTECTION
 AGENCY, in his official capacity and U.S.
 ENVIRONMENTAL PROTECTION
 AGENCY,

         Defendants.


        PLAINTIFFS’ NOTICE OF VOLUNTARY DISMISSAL OF COMPLAINT
                           WITHOUT PREJUDICE

       Plaintiffs Labadie Environmental Organization, Diné Citizens Against Ruining our

Environment, Hoosier Environmental Council, Waterkeeper Alliance, Inc., and Sierra Club

(collectively, “Plaintiffs”), pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure,

hereby voluntarily dismiss all causes of action in the complaint against defendants Andrew

Wheeler, Administrator, U.S. Environmental Protection Agency (in his official capacity) and

U.S. Environmental Protection Agency (collectively, “Defendants”) without prejudice.

       Defendants have filed neither an answer to the complaint nor a motion for summary

judgment as to these claims. Plaintiffs’ dismissal without prejudice under Rule 41(a)(1) is

therefore appropriate.
  Case 1:20-cv-01819-CKK Document 26 Filed 10/30/20 Page 2 of 2




Respectfully submitted this 30th day of October, 2020.

                          /s/ Jennifer Cassel___________
                          Jennifer L. Cassel (D.C. Bar No. IL0025)
                          Shubra Ohri (pro hac vice)
                          Thomas J. Cmar (pro hac vice)
                          Lisa Evans (pro hac vice)
                          Sameer H. Doshi (pro hac vice)

                          Earthjustice
                          311 S. Wacker Dr., Suite 1400
                          Chicago, IL 60606
                          T: (312) 500-2196
                          E: jcassel@earthjustice.org


                          Counsel for Petitioners Labadie Environmental Organization, Diné
                          Citizens Against Ruining our Environment, Hoosier Environmental
                          Council, Waterkeeper Alliance, Inc., and Sierra Club
